                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


MALCOLM X. SHEPPARD,

                      Plaintiff,

V.                                                     Civil Action No. 3:18-CV-723-HEH


THE VISITORS OF VIRGINIA
STATE UNIVERSITY,LETIZIA
GAMBRELL-BOONE,individually
and in her official capacity, HENRY
DEBOSE,individually and in his
official capacity, and JULIA A. WALKER,
individually and in her official capacity.

                      Defendants.

                               MEMORANDUM OPINION
                       (Granting Defendants' Motion to Dismiss)

       Plaintiff Malcolm X. Sheppard ("Plaintiff), a former Virginia State University

student, is suing The Visitors of Virginia State University and three Virginia State

University administrators, Letizia Gambrell-Boone, Henry DeBose, and Julia A. Walker,

for alleged gender discrimination and due process violations.' According to Plaintiff,
VSU violated Title IX(Count I) and the Family Educational Rights Privacy Act of 1974

("FERPA")(Count II). Further, the Administrators allegedly violated Title IX,FERPA,

and Plaintiffs due process rights guaranteed by the Fourteenth Amendment ofthe United

States Constitution, actionable pursuant to 42 U.S.C. § 1983(Count III).



'The Court will refer to Virginia State University and Defendant Visitors of Virginia State
University as "VSU," Defendants Gambrell-Boone, DeBose, and Walker collectively as the
"Administrators," and all defendants collectively as "Defendants."
       This matter is before the Court on Defendants' Motion to Dismiss(EOF No. 5),

pursuant to Fed. R. Civ. P. 12(b)(6) and 12(b)(1). The parties have filed memoranda

supporting their respective positions and the Court heard argument on March 5,2019.

Plaintiff has conceded that FERPA provides no private right of action and agrees that

both claims must be dismissed. (PL's Mem. in Opp'n 12-13, ECF No. 11.) Further, he

has agreed that the Eleventh Amendment precludes recovery of monetary damages from

the Administrators in their official capacities. {Id. at 13.) Consequently, the remaining

claims are the alleged Title IX violation against VSU under Count I and the Title IX and

due process claims against the Administrators under Count III. Upon due consideration

ofthe parties' arguments, and for the reasons that follow, the Court will dismiss Count I

and the remainder of Count III as well.

                                  I.      BACKGROUND


       This action arises out of an altercation between students that occurred on the VSU

campus on October 25, 2016, and the university's response thereafter. Plaintiff, a male

student at VSU at the time, discovered that certain personal items were missing from his

dormitory room. (Compl.f 10, ECF No. 1.) He learned from his roommate that a female

student and former girlfriend. Student A,along with her female friend. Student B,had

been in his room. {Id.) Unable to secure assistance from resident assistants within his

dormitory. Plaintiff went to Student A's room to retrieve his belongings. {Id.) The

Complaint alleges that when Student A refused to return his belongings. Plaintiff

attempted to grab the room keys from Student A outside her room and inadvertently

pushed her in the process. {Id. ^ 11.) Thereafter, Student A filed an Incident Report

                                             2
with the university's Department ofPolice and Public Safety ("DPPS"). {Id.) Student B

also gave a written statement that corroborated Student A's report. {Id. H 12.)

      DPPS referred all three students to VSU's Office of Judicial Affairs("OJA"). {Id.

K 13.) DPPS referred Plaintiff for assault and Students A and B for larceny. {Id.) On

October 26, OJA issued to Plaintiff a "Pre-Hearing Notice," which informed Plaintiff that

charges were pending against him and that he was prohibited from remaining on campus

pending resolution of the charges. {Id.   14-15.)

       On October 31, OJA held a hearing, which Plaintiff attended, in which it found

that he had violated certain sections ofthe Student Code of Conduct. {Id.     15-16.)

OJA imposed several sanctions, but it did not suspend him or preclude him from

completing his coursework. {Id. 117.) Plaintiff sought an appeal of OJA's decision by

sending a letter to Defendant Henry DeBose, who was the Director of OJA at the time.

However, Plaintiff claims he did not receive an answer and that OJA never considered his

appeal. {Id. 119.)

       Separately, on October 25, prior to Plaintiffs OJA hearing. Student A obtained a

protective order in the Chesterfield County General District Court. {Id. ^ 18.) The

protective order prohibited Plaintifffrom entering VSU's campus and being within 100

feet of Student A. {Id.) Plaintiff was allegedly unaware of the hearing and subsequent

order. {Id.) Further, on November 9, the Chesterfield County General District Court

extended the protective order through January 2017. {Id. ^ 19.)

       As a result ofthe protective order, the Office of Student Conduct permitted

Plaintiff to complete his coursework online with the permission of his professors.
                                             3
(Compl. H 21.) On November 11, the Office of Student Conduct requested on Plaintiffs

behalf that his professors make provisions to allow him to complete his classes remotely,

{Id.) Only one professor denied this request. {Id.)

       On November 29, Defendant DeBose sent Plaintiff a letter notifying him that his

suspension from VSU would remain in effect and that he was deemed to be withdrawn

from his courses. {Id.    22-23.) While Plaintiff was excluded from campus pending his

OJA hearings, he alleges that no suspension was in place following the OJA's imposition

ofsanctions. {Id.    15, 22.) DeBose copied Defendants Letizia Gambrell-Boone, the

Vice President for Student Success and Engagement, and Julia A. Walker, the EEOC and

Title IX Coordinator, on Plaintiffs letter. {Id. ^ 24.) Plaintiff alleges that he assumes

that both were involved in the action taken against him. (M)

       In December 2016, Plaintiff attempted to enroll at Old Dominion University, but

was unable to do so due to a hold on his VSU transcript. {Id. 25.) Plaintiff allegedly

had no outstanding financial obligation to VSU that would justify a hold. {Id.) Later that

month. Plaintiffs mother contacted Defendant DeBose about releasing Plaintiffs

transcript and DeBose allegedly told her that he would speak with the university registrar.

{Id.) The transcript was ultimately released in March 2017, after an attorney acting on

Plaintiffs behalf made such a demand. {Id. f 26.) By that time. Plaintiff had missed the

deadline for enrollment at Old Dominion University for the Spring 2017 semester. {Id.)

       Although OJA completed the disciplinary proceedings against Plaintiff in October

2016, disciplinary action was not taken against Student A or Student B until March of

2017. {Id.    30-33.) The OJA found that Student A was responsible for theft and issued
sanctions, and further found that Student B was not responsible for any misconduct. {Id.

fl 32-33.)

       Plaintiff alleges that VSU took disciplinary action against Students A and B only

after it received notice ofPlaintiffs complaint filed in January 2017 with the United

States Department ofEducation, Office of Civil Rights("OCR") {Id. fl 28, 31-33.)

According to Plaintiff, OCR concluded that Plaintiff had established a prima facie case of

discrimination. {Id. ^ 34.) OCR found that the discrepancy in the time between the

initiation and adjudication of the charges against Plaintiff and the initiation and

adjudication of the charges against Student A and Student B was demonstrative of VSU's

less favorable treatment of Plaintiff on account of his sex. {Id.    34-36.)

       On October 24, 2018, Plaintiff filed this action against VSU alleging

discrimination on the basis of sex in violation of Title IX(Count I), codified at 20 U.S.C.

§ 1681(a), and violations ofFERPA(Count II), codified at 29 U.S.C. § 1232g. {Id. fl

38-43.) Plaintiff also included claims against the Administrators in their individual and

official capacities for violations of Title IX,FERPA,and Plaintiffs due process rights

under the Fourteenth Amendment, actionable pursuant to 42 U.S.C. § 1983(Count III).

{Id. fl 44-59.) Plaintiff seeks $500,000.00, plus costs and attorney's fees, and an order

enjoining Defendants to remedy the adverse notations on Plaintiffs transcript and to

cease all future discrimination against him. {Id. at 13.)

                             II.   STANDARD OF REVIEW


       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or
                                              5
the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555(2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation ofthe elements of a cause of action." Twombly, 550 U.S. at 555 (citations

omitted). Thus, the "[f]actual allegations must be enough to raise a right to relief above

the speculative level," id.(citation omitted), to one that is "plausible on its face," id. at

570, rather than merely "conceivable." Id. In considering such a motion, a plaintiffs

well-pleaded allegations are taken as true and the complaint is viewed in the light most

favorable to the plaintiff. T.G. Slater & Son, Inc. v. Donald P. & Patricia Brennan LLC,

385 F.3d 836, 841 (4th Cir. 2004)(citation omitted). Legal conclusions enjoy no such

deference. Ashcroftv. Iqbal, 556 U.S. 662,678(2009).

       Generally, the district court does not consider extrinsic materials when evaluating

a complaint under Rule 12(b)(6). The court may, however, consider "documents

incorporated into the complaint by reference." Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322(2007); see also Blankenship v. Manchin, 471 F.3d 523, 526 n.l

(4th Cir. 2006).

       A motion made pursuant to Fed. R. Civ. P. 12(b)(1) challenges the court's

jurisdiction over the subject matter ofthe complaint. If a defendant contends that the
                                               6
complaint fails to allege facts upon which subject matter jurisdiction can be based, all

facts in the complaint are presumed true. Adams v. Bain, 697 F.2d 1213, 1219(4th Cir.

1982); see also King v. Riverside Reg'l Med. Ctr., 211 F. Supp. 2d 779, 780-81 (E.D. Va.

2002). Alternatively, ifthe defendant argues that the jurisdictional facts in the complaint

are untrue,"the Court may 'look beyond the jurisdictional allegations ofthe complaint

and view whatever evidence has been submitted on the issue to determine whether in fact

subject matter jurisdiction exists.'" Virginia v. United States, 926 F. Supp. 537,540

(E.D. Va. 1995)(quoting Capitol Leasing Co. v. FDIC,999 F.2d 188, 191 (7th Cir.

1993)); see also Adams,697 F.2d at 1219. Consideration of evidence outside ofthe

pleadings does not necessarily convert the motion to one for summary judgment. Evans

V. B.F. Perkins Co., 166 F.3d 642,647(4th Cir. 1999)(citation omitted). In either case,

the plaintiff bears the burden of proof to preserve jurisdiction. Richmond,
Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,768(4th Cir. 1991).
                                    III.   ANALYSIS


       For the reasons that follow, the Court will grant Defendants' Motion to Dismiss.

The Court will dismiss Count I because Plaintiff has failed to state a plausible claim of

gender discrimination under Title IX. The Court will dismiss Count II and the FERPA

claim under Count III because Plaintiff has ceded these claims in his briefing. (PL's

Mem. in Opp'n 12-13). The Court will dismiss the two remaining claims under Count

III because(1)Title IX does not create a private cause of action to seek relief from the

Administrators, and(2)Plaintiff has failed to state a plausible claim for a violation of due

process rights.
       First, the Court will dismiss Count I because Plaintiff has failed to state a claim for

a Title IX violation by VSU. Title IX provides in pertinent part that "[n]o person ...

shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under any education program or activity receiving Federal

financial assistance." 20 U.S.C. § 1681(a). This prohibition is enforceable through an

implied private right of action against the institution receiving federal funds. Davis Next

Friend Lashonda D. v. Monroe Cty. Bd. ofEduc., 526 U.S. 629,639(1999)(finding an

implied private right of action to enforce Title IX where the recipient offederal funds is

being held liable for its own misconduct).

       Neither the Fourth Circuit nor the Supreme Court has addressed the applicability

of Title IX in the context of alleged discrimination in a university's student disciplinary

proceedings. See Doe v. Marymount Univ., 297 F. Supp. 3d 573, 582(E.D. Va. 2018).

Federal courts that have addressed this issue have allowed students to challenge

university disciplinary proceedings using various theories of liability, including the

erroneous outcome theory and the selective enforcement theory. See, e.g., Yusufv.

Vassar Coll., 35 F.3d 709, 715(2d Cir. 1994).

       Here, Plaintiff is pursuing his claim exclusively under the selective enforcement

theory. (PL's Mem.in Opp'n 9.) As three federal courts of appeals have recognized, the

selective enforcement theory "asserts that, regardless ofthe student's guilt or innocence,

the severity ofthe penalty and/or the decision to initiate the proceeding was affected by

the student's gender." Yusuf, 35 F.3d at 715;see also Doe v. Miami Univ., 882 F.3d 579,
589(6th Cir. 2018)(citing Yusuf, 35 F.Sd at 715);Plummer v. Univ, ofHouston, 860 F.3d

767, 777-78 (5th Cir. 2017)(citing Yusuf 35 F.3d at 715).

       To successfully state a claim ofselective enforcement, a plaintiff must plausibly

allege that the university treated the plaintiff less favorably than a similarly situated

student ofthe opposite gender and that the plaintiffs gender was a motivating factor for

the less favorable treatment. See Yusuf 35 F.3d at 715; Streno v. Shenandoah Univ., 278

F. Supp. 3d 924, 929,932(W.D. Va. 2017). "However, allegations of a procedurally or

otherwise flawed proceeding ... combined with a conclusory allegation of gender

discrimination is not sufficient to survive a motion to dismiss." Yusuf 35 F.3d at 715

(emphasis added).

       Plaintiff asserts that"VSU selectively enforced its Student Code of Conduct

against [P]laintiff on account of his male sex, and brought no charges against Students A

and B until after [PJlaintiff complained to the ... Office of Civil Rights." (PL's Mem.in

Opp'n 9.) Importantly, Plaintiff"does not challenge the finding of responsibility by the

OJA, but states he suffered unequal treatment in relation to the two female students."

{Id.) In essence. Plaintiff is arguing that VSU subjected him to unequal treatment

because it waited to pursue charges against Students A and B until almost five months

after his proceedings.

       Count I fails for three reasons: Plaintiff has not(1)identified similarly situated

female students,(2)alleged facts supporting a plausible inference that he was treated less

favorably than the identified female students, and (3) alleged facts beyond conclusory
allegations that gender was a motivating factor in the temporal difference between

disciplinary proceedings.

      First, Plaintiff has failed to identify a similarly situated female student. Plaintiffs

proffered comparators were charged with nonviolent property offenses. (Compl. H 13.)

Plaintiffs charge, on the other hand, arose from his alleged assault of Student A.(M)

The nature ofthese charges are materially different. See Saravanan v. Drexel Univ., No.

17-3409, 2017 WL 5659821, at *6(E.D. Pa. Nov. 24,2017)("To consider a student

similarly situated,'the individuals with whom a plaintiff seeks to be compared must have

engaged in the same conduct without such differentiating or mitigating circumstances

that would distinguish their conduct or the [school's] treatment ofthem for it'"(quoting

Ke V. Drexel Univ., No. 11-6708, 2015 WL 5316492, at *19(E.D. Pa. Sept. 4 2015)).

Thus, the nature ofthe charged offenses fatally undermines Plaintiffs contention that

Students A and B were similarly situated to him.

       Further, Defendant contends that "rather than [employing] a robotic adherence to

the 'similarly situated' verbiage," the Court should adopt an analysis that recognizes

circumstances that are "sufficiently similar" to satisfy the selective enforcement theory.

(PL's Mem.in Opp'n 10.) However,the Court concludes that the nature ofthe charges in

this context are so dissimilar so as to render the circumstances ofPlaintiffs prosecution

distinct from those of Students A and B.

       Second, Plaintiff has failed to allege that he was treated less favorably than the

identified female students. Plaintiff has not cited any authority that supports his

argument that a mere temporal disparity between disciplinary proceedings amounts to
                                             10
favorable treatment. Further, following the female students' OJA hearings, Student A

received sanctions for theft, while Student B was found not responsible for theft.

(Compl.fl 32-33.) This Court declines to find that, as alleged. Students A and B were

treated more favorably than Plaintiff on the basis that their disciplinary proceedings

began months later.

       Finally, Plaintiff has failed to allege other facts that support a plausible inference

of discriminatory intent. Beyond the issue oftemporal disparity already analyzed by the

Court, Plaintiffs allegation of gender discrimination is merely conclusory. (PL's Mem.

in Opp'n 10-11.) Without additional facts suggesting that gender bias was a motivating

factor. Plaintiff has failed to state a plausible claim of gender discrimination under Title

IX. See Yusuf, 35F.3dat715. Therefore, for the aforementioned reasons, the Court will

dismiss Count I.


       Plaintiffs remaining claims in Count III seek relieffrom the Administrators in

their official and individual capacities for alleged violations of Title IX and the Due

Process Clause of the Fourteenth Amendment, actionable pursuant to § 1983. (Compl.

44-59; PL's Mem. in Opp'n 12-16.) The Court will also dismiss each of these claims.

       The Court will dismiss Plaintiffs Title IX claims under Count III because Title IX

does not provide a cause of action against individual defendants. Plaintiff relies upon

Fitzgerald v. Barnstable School Comm.,555 U.S. 246(2009)to support his position that

Title IX provides such a cause of action. (PL's Mem.in Opp'n 12.) However,Plaintiffs

reliance on Fitzgerald is misplaced.



                                              11
       In Fitzgerald, the Supreme Court found that "Title IX was not meant to be an

exclusive mechanism for addressing gender discrimination in schools, or a substitute for

§ 1983 suits as a means of enforcing constitutional rights." 555 U.S. at 258.

Accordingly, the Supreme Court held that a plaintiff may rely upon § 1983 as a vehicle to

vindicate constitutional rights when alleging unconstitutional gender discrimination in

schools. Id. However, the Supreme Court further stated in Fitzgerald that Title IX is not

the proper avenue of relief when a plaintiff alleges gender discrimination by individuals

because "Title IX reaches institutions and programs that receive federal funds...[and]...

has consistently been interpreted as not authorizing suit against school officials,

teachers, and other individuals.'''' Id. at 257(emphasis added). Title IX is not a viable

basis for a suit against university officials for gender discrimination because Title IX

does not provide for such relief. See Bracey v. Buchanan, 55 F. Supp. 2d 416,419(E.D.

Va. 1999)("It is impossible to bring a Title IX action against an individual.").

Accordingly, the Court will dismiss the Title IX claims under Count III.

       Finally, the Court will also dismiss Plaintiffs Fourteenth Amendment due process

claims brought via § 1983 under Count III because immunity limits Plaintiffs recovery

to injunctive relief and Plaintiff has failed to allege the deprivation of a protected

property or liberty interest giving rise to a plausible due process violation. "In order for

an individual to be liable under § 1983, it must be 'affirmatively shown that the official

charged acted personally in the deprivation ofthe plaintiffs rights. The doctrine of

respondeat superior has no application under this section." Wright v. Collins, 766 F.2d

841, 850(4th Cir. 1985)(quoting Vinnedge v. Gibbs, 550 F.2d 926,928(4th Cir. 1977)).
                                              12
While the Complaint's allegations are scant with respect to the Administrators'

involvement in the alleged violations ofPlaintiffs due process rights, the Court will

assume, without deciding, that Plaintiff has alleged that the Administrators acted

personally to deprive him of constitutional rights.

       As an initial matter. Defendants assert qualified immunity as to Plaintiffs claims

against them in their personal capacities. (Def.'s Mem. Supp. 25-26, ECF No. 11.) "[A]

well-established principle offederal civil rights litigation is that government officials

sued in their personal capacities for violations offederal rights are entitled to qualified

immunity if the right was not clearly established at the time ofthe violation." Doe v.

Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d 712, 724(E.D. Va. 2015)

(citing Pearson v. Callahan, 555 U.S. 223, 231 (2009); Saucier v. Katz, 533 U.S. 194,

200-01 (2001)). In resolving claims of qualified immunity by government officials, the

Court must determine(1)whether the facts, as alleged by Plaintiff, make out the violation

of a constitutional right and(2) whether that right was "clearly established" at the time of

the defendant's alleged misconduct. Pearson, 555 U.S. at 232. It is within the discretion

of federal district courts to determine which step to analyze first. Id. at 242. Based on

the Court's analysis ofPlaintiffs § 1983 claims,see infra. Plaintiff has not provided any

support for a clearly established constitutional violation by the Administrators.

Accordingly, they enjoy qualified immunity and Plaintiff is barred from pursuing his

claims against them in their personal capacities.

       Further, Defendants have asserted Eleventh Amendment immunity for monetary

relief sought from the Administrators in their official capacities. (Def.'s Mem. Supp. 15-

                                              13
16.) Plaintiff has acknowledged that the Administrators enjoy such immunity. (Pl.'s

Mem. in Opp'n 13.) Thus,Plaintiffs relief against the Administrators in their official

capacities is restricted to "'prospective, injunctive relief... to prevent ongoing violations

of federal law ...      Bland v. Roberts, 730 F.3d 368, 390(4th Cir. 2013)(quoting

McBurney v. Cuccinelli, 616 F.3d 393, 399(4th Cir. 2010)).

       With immunity's limitations in mind,the Court turns to the sufficiency ofthe

pleadings with respect to Plaintiffs § 1983 claims. In order to state a procedural due

process claim, a "plaintiff must allege (i)that he possessed a protected liberty or property

interest,(ii) that the state or its agents deprived him ofthis interest, and (iii) that this

deprivation was effectuated without constitutionally sufficient process." Rector &

Visitors ofGeorge Mason Univ., 132 F. Supp. 3d at 720(E.D. Va. 2015)(citing Sansotta

V. Town ofNags Head,724 F.3d 533, 540(4th Cir. 2013)). In his brief opposing

Defendants' Motion to Dismiss, Plaintiff asserted only a violation of a liberty interest "in

his good name,reputation, honor and integrity" as a result of the government's actions.

(PL's Mem.in Opp'n 15; see also Compl.^ 49.) However, in the Complaint, Plaintiff

asserted an additional liberty interest "in pursuing his education, as well as future

educational and employment opportunities and occupational liberty" and a property

interest "in continuing his education at VSU." (Compl.          50-51.) Considering each of

these asserted interests. Plaintiff has failed to allege that he possessed a protected liberty

or property interest.

       First, Plaintiff has failed to allege that he possessed a protected liberty interest.

According to Plaintiff,"[a]n unwarranted suspension from a state-sponsored institution of
                                                14
higher learning implicates a liberty interest because the plaintiffs 'good name,

reputation, honor or integrity is at stake because of what the government is doing to

him.'" (PL's Mem. in Opp'n 15-16(quoting Constantineau,400 U.S. 433,437(1971)).)

Plaintiff further contends that "the suspension and withholding of his transcript

constitutes an alteration of plaintiffs legal status as a student. {Id. (citing Sciolino v. City

ofNewport News,480 F.3d 642,650(4th Cir. 2007)).)

       Plaintiff is correct that the Supreme Court has found a protected liberty interest

"[w]here a person's good name, reputation, honor, or integrity is at stake because of what

the government is doing to him." See Constantineau, 400 U.S. at 437. However,"injury

to reputation alone does not deprive an individual of a constitutionally protected liberty

interest." Tigrett v. Rector & Visitors ofUniv. ofVa., 290 F.3d 620,628(4th Cir. 2002).

"Instead, to state a procedural due process liberty interest claim, a plaintiff claiming due

process protection must assert that a state actor has injured his reputation or otherwise

imposed a reputational 'stigma' on him and must also have been deprived of'some more

tangible interests.'" Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d at 722

(citing Paul v. Davis, 424 U.S. 693, 701 (1976)). Under what has become known as the

"stigma-plus" test. Plaintiff has failed to allege a reputational injury or that his purported

"reputational injury was accompanied by a state action that 'distinctly altered or

extinguished' his legal status ...." Shirvinski v. U.S. Coast Guard,673 F.3d 308, 315

(4th Cir. 2012); see also Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d at

722.




                                               15
       Plaintiff claims that the Administrators violated a protected liberty interest as a

result of an "unwarranted suspension" and "withholding of his transcript." (PL's Mem.in

Opp'n 15-16.) However,Plaintiff provides no legal support for the proposition that he

suffered reputational harm or alteration of a legal status in either instance.^

       According to the Complaint, Plaintiffs suspension that resulted in the forced

withdrawal from his courses occurred following the extension of the protective order

preventing his access to campus by the Chesterfield General District Court. (Compl.

20, 22-23.) Plaintiff has not alleged that his suspension was in any way publicized or

noted on his student records. See Bd. ofCurators, Univ. ofMo. v. Horowitz,435 U.S. 78,

83(1978)(noting the Supreme Court's prior rejection in the employment context of"the

theory that the mere fact of dismissal, absent some publicizing of the reasons for the

action, could amount to a stigma infringing one's liberty" in a due process claim brought

via § 1983 (citing Bishop v. Wood,426 U.S. 341, 348(1976))). Further, the only

concrete injunctive relief sought by Plaintiff in his Complaint is to "remedy the adverse

notations" on his transcript. (Compl. at 13.) However,the contention that a withdrawal

notation on his transcript affects his reputation carries no weight. There are numerous

reasons a student may withdraw from university courses that do not involve a negative

connotation. Accordingly, Plaintiff has failed to plausibly allege that the Administrators


^ The only authority Plaintiff cites with respect to a change in his legal status following the series
of events giving rise to this case is Sciolino v. City ofNewport News, Va.,480 F,3d 642,650(4th
Cir. 2007). (PL's Mem. in Opp'n 15-16.) The portion ofthe case cited involves the standard a
plaintiff must satisfy to meet the "public disclosure" requirement when claiming a violation of a
liberty interest in the employment context, where an employer places allegedly false information
in a personnel file and made that file public in conjunction with a termination or demotion. See
Sciolino, 480 F.3d at 646,650. The Court finds this authority inapplicable to the issue at hand.
                                                  16
violated a liberty interest as a result of his suspension. Likewise, for the same reasons,

Plaintiffs asserted liberty interest "in pursuing his education, as well as future

educational employment opportunities and occupational liberty,"(Compl.f 50), fails as

well.


         While Plaintiffs attempt to transfer universities was allegedly delayed by a hold

placed on his transcript until March 2017 {see Compl.fl 25-26), that hold was released,

and Plaintiff has provided no basis up on which this would represent a protected liberty

interest. Further, there is no injunctive relief this Court could provide to remedy this

issue.


         Plaintiff has failed to allege that these actions resulted in any reputational harm

and has not provided support beyond conclusory allegations that they altered his legal

status. Therefore, he has failed to allege a constitutionally-protected liberty interest.

         Plaintiff further alleges a deprivation of a property interest "in continuing his

education at VSU." (Compl. 51.) However, again. Plaintiff has failed to provide any

support for this assertion. This argument fails because Plaintiff has not identified an

independent source oflaw creating an entitlement to continue his higher education. The

Constitution does not create protected property interests; rather, a protected property

interest is "created and ... defined by an independent source such as state statutes or

rules entitling the citizen to certain benefits." Goss v. Lopez, 419 U.S. 565, 572-74

(1974)(quoting Board ofRegents v. Roth,408 U.S. 564, 577(1972)). "Neither the

Supreme Court nor the Fourth Circuit has held that such a property interest exists in



                                                17
connection with higher education, either categorically or specifically with regard to

Virginia law." See Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d at 720-21.

       According to Plaintiff, when VSU withdrew him from his classes and did not

allow him to continue taking his classes online, it deprived him of completing remote

work arrangements made previously with some of his professors. (Compl.^ 54.)

However, Plaintiff asserts only a "unilateral expectation" to complete his classes online,

rather than an independent source of law entitling him to that arrangement. See Roth,408

U.S. at 577. Plaintiff has neither alleged nor argued that any other Virginia statute

establishes such an entitlement. Thus, he has failed to assert a protected property interest

in continuing his education at VSU. Because Plaintiff has failed to allege he had a

protected property or liberty interest, the Court will dismiss his procedural due process

claims against the Administrators.

                                  IV.    CONCLUSION


       For the reasons stated above, the allegations in the Complaint fail to state a

plausible claim. The Court will dismiss Count I and the due process claim in Count III

without prejudice. The Court will dismiss Count II along with the FERPA and Title IX

claims under Count III with prejudice. An appropriate Order will accompany this

Memorandum Opinion.

                                                                    /s/
                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date: Apr:/ is SOtf
Richmond, Virginia

                                             18
